 580317 NLRB No. 82PAINTERS LOCAL 8 (G.C. ZARNAS & CO.)
1Work performed under a time and material agreement is paid forwhen the employer submits an invoice for work rendered to the gen-
eral contractor. The price for work done under a lump sum contract
is negotiated in advance of the work being done.Painters Local Union No. 8, International Brother-hood of Painters and Allied Trades, AFL±CIO,
CLC and G.C. Zarnas & Co., Inc. and Local
150, International Union of Operating Engi-
neers, AFL±CIO. Case 13±CD±507May 25, 1995DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGThe charge in this Section 10(k) proceeding wasfiled on November 4, 1994, by G.C. Zarnas & Co.,

Inc. (Employer), alleging that the Respondent, Painters
Local Union No. 8, International Brotherhood of Paint-
ers and Allied Trades, AFL±CIO, CLC (Painters or
Local 8) violated Section 8(b)(4)(D) of the National
Labor Relations Act by engaging in proscribed activity
with an object of forcing the Employer to assign cer-
tain work to employees it represents rather than to em-
ployees represented by Local 150, International Union
of Operating Engineers, AFL±CIO (Operating Engi-
neers). The hearing was held on January 10 and 11,
1995, before Hearing Officer Mary Ellen Larson.
Thereafter, all parties filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is a Pennsylvania corporation with afacility in Chesterton, Indiana, where it is engaged in
business as a painting contractor. The Employer annu-
ally purchases and receives goods valued in excess of
$50,000 from employers located outside the State of
Indiana. We find that the Employer is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that Painters and Operating En-
gineers are labor organizations within the meaning of
Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of the DisputeThe Employer provides sandblasting and paintingservices, which include the use of air compressors, to
Bethlehem Steel Company and to various contractors
who themselves provide services to Bethlehem Steel.
The Employer has contracts with both Painters and
Operating Engineers.The Employer's sandblasting and painting work fallsinto two categories: ``time and material'' work and``lump sum'' work.1Until 1993, when performingtime and material work, the Employer employed at
least one employee represented by the Operating Engi-
neers to operate the air compressor, while employees
represented by the Painters performed the sandblasting
and painting. For lump sum work, employees rep-
resented by the Painters operated the air compressors
as well as performing the sandblasting and painting
work.In June 1993, Bethlehem Steel requested that theEmployer reduce its labor rates. The Employer there-
upon decided not to use an Operating Engineers-rep-
resented employee to operate the air compressor on
time and material jobs, but to use Painters-represented
employees who were already on the job.The Operating Engineers disputed the Employer'sdecision no longer to use employees represented by
them. Because of that ongoing dispute, on November
2, 1994, Stephen Smith, business manager for the
Painters, informed the Employer:that if it changes its assignment in reaction to theOperating Engineers' lawsuit or otherwise, this
Local Union reserves the right to take such pick-
eting, handbilling or other lawful economic action
as permitted by federal and state laws to maintain
its right to this work.B. Work in DisputeThe disputed work is the operation of diesel fueledair compressors which are used for sandblasting and
the application of special coatings on prepared surfaces
at the Bethlehem Steel Company Burns Harbor facility
located at 247 Steel Drive, Chesterton, Indiana.C. Contentions of the PartiesThe Employer asserts that there is reasonable causeto believe that the Respondent has violated Section
8(b)(4)(D) and that the dispute is properly before the
Board for determination. The Employer further urges
that, based on the relevant criteria, the work in dispute
should be assigned to its employees represented by the
Painters. The Painters agrees with the Employer's con-
tentions.The Operating Engineers claims the Painters' threatwas a sham and is therefore inadequate to invoke the
Board's 10(k) authority. The Operating Engineers fur-
ther claims that there is a voluntary method for the ad-
justment of the dispute. Finally, the Operating Engi-
neers argues that, if the Board finds a jurisdictional
dispute exists, the work should be awarded to employ-
ees represented by the Operating Engineers. 581PAINTERS LOCAL 8 (G.C. ZARNAS & CO.)
2The National Maintenance Agreement is a standardized contractprovided by each of 14 construction trades through their respective
International unions. It covers maintenance work on certain enumer-
ated projects. It is an employer's responsibility to apply for coverage
under a National Maintenance Agreement with a particular construc-
tion trade.D. Applicability of the StatuteOn November 2, 1994, the Painters threatened theEmployer with ``picketing, handbilling or other lawful
economic action'' if the Employer changed the assign-
ment of the disputed work from employees represented
by the Painters to employees represented by the Oper-
ating Engineers.The Operating Engineers' claim that the threat wasa sham is based on Painters Business Manager Smith's
testimony that he sent the letter to initiate 10(k) pro-
ceedings. Smith, however, also testified that he was
aware of Operating Engineers' grievances and a poten-
tial lawsuit against the Employer regarding the com-
pressor work. When asked at the 10(k) hearing what
the Painters' position would be ``if the work were re-
assigned tomorrow to the Operators,'' Smith re-
sponded:The Painters position is that it's our work. It'scovered in our collective bargaining agreement,
and I would exert any pressure possible for Local
8 to retain the work, including picket.The November 2, 1994 letter on its face constitutesa threat of prohibited activity, Smith's testimony at the
hearing reiterated the threat, and there is insufficient
evidence to conclude that the threat was not made seri-
ously. See Operating Engineers Local 3 (Levin-Rich-mond Terminal), 299 NLRB 449, 451 (1990). There-fore, we find that the Painters threatened prohibited ac-
tivity and that an object of the Painters' action was to
force the Employer to assign the disputed work to em-
ployees represented by the Painters. Stage EmployeesIATSE (Metromedia, Inc.), 260 NLRB 424, 426(1982). Accordingly, we find reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated.The Operating Engineers' claim that there is a vol-untary method for the adjustment of this dispute relies
on the terms of the Painters' International Union's Na-
tional Maintenance Agreement2to which the Employeris a signatory. However, the Operating Engineers is not
a party to that agreement. Accordingly, there is no vol-
untary method of resolving the jurisdictional dispute
that would be binding on all the parties.Having found that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-
curred and that there exists no agreed method for vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act, we conclude that the dispute
is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsNeither Union has been certified by the Board as thebargaining representative of any of the employees per-
forming the disputed work.The Employer is signatory to contracts with thePainters through the Painters' International Union's
National Maintenance Agreement and through a local
agreement. The most recent local agreement is effec-
tive July 1, 1992, through June 30, 1995. The local
agreement covers the operation of air compressors.In June 1973, the Employer signed a memorandumof agreement agreeing to be bound by the agreement
between the Operating Engineers and the Calumet
Builders Association. The most recent agreement,
which is effective June 1, 1994, through May 31,
1997, covers the operation of air compressors.Because both Unions' contracts with the Employerarguably cover the disputed work, we find that this
factor does not favor awarding the work in dispute to
either group of employees.2. Employer preferenceThe Employer prefers that the disputed work be per-formed by employees represented by the Painters. We
find that this factor favors awarding the work in dis-
pute to employees represented by the Painters.3. Area and industry practiceThe Painters presented testimony that it is signatoryto contracts with 67 painting contractors in 5 counties
in northwest Indiana which provide that employees
represented by the Painters shall operate air compres-
sors. The Operating Engineers presented testimony that
employees it represents operate air compressors at a
variety of businesses in northwest Indiana. Based onthe evidence presented, we find that this factor is in-
conclusive and does not favor an award of the disputed
work to either group of employees.4. Relative skillsEmployees represented by the Painters and by theOperating Engineers are both experienced and quali- 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
fied to operate an air compressor. We find this factordoes not favor assignment of the disputed work to ei-
ther group of employees.5. Economy and efficiency of operationsThe record shows that the operation of an air com-pressor does not require an employee's full-time atten-
tion. An air compressor is considered to be a tool of
a painter's trade, and employees represented by the
Painters are able to operate and monitor the air com-
pressor in conjunction with their normal job duties of
sandblasting and painting. Consequently, the Employer
is able to assign other tasks, as well as the disputed
work, to employees represented by the Painters.Employees represented by the Operating Engineerscould not perform these additional tasks. If the Em-
ployer were required to hire an employee represented
by the Operating Engineers solely to operate the air
compressor, his job duties would consume only a few
minutes of an 8-hour workday.Accordingly, we find that the factor of economy andefficiency of operations favors an award of the dis-
puted work to employees represented by the Painters.ConclusionsAfter considering all the relevant factors, we con-clude that employees of G.C. Zarnas & Co., Inc., rep-

resented by Painters Local Union No. 8, International
Brotherhood of Painters and Allied Trades, AFL±CIO,
CLC are entitled to perform the work in dispute. We
reach this conclusion relying on the Employer's pref-
erence and economy and efficiency of operations. In
making this determination, we are awarding the work
to employees represented by Local 8, not to that Union
or its members. The determination is limited to the
controversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of G.C. Zarnas & Co., Inc., represented
by Painters Local Union No. 8, International Brother-
hood of Painters and Allied Trades, AFL-CIO, CLC,
are entitled to operate diesel fueled air compressors
which are used for sandblasting and the application of
special coatings on prepared surfaces at the Bethlehem
Steel Company Burns Harbor facility located at 247
Steel Drive, Chesterton, Indiana.